DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Claim Objections, Warning
2.	Applicant is advised that should claim 1 be found allowable, claim 8 will be 
objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
3.	Claims 1-17 are objected to because of the following informalities: 
In line 10 of claim 1: “… and the two sib-pixels ..." should be changed to --... the two sub-pixels ...--; 
In line 12 of claim 1: “… the virtual hexagon and the neighboring virtual ..." should be changed to --... and the virtual hexagon and the neighboring virtual hexagon ...--; 
In line 17 of claim 1: “… the plurality of first sub-pixels ..." should be changed to --... and the plurality of first sub-pixels ...--;
In lines 2-3 of claim 4: “… opposite sides of the first sub-pixel and the second sub-pixel ..." should be changed to --... the opposite sides of the adjacent first sub-pixel and second sub-pixel ...--; 
In lines 2-3 of claim 5: “… opposite sides of the first sub-pixel and the third sub-pixel ..." should be changed to --... the opposite sides of the adjacent first sub-pixel and third sub-pixel ...--; 
In lines 2-3 of claim 6: “… opposite sides of the second sub-pixel and the third sub-pixel ..." should be changed to --... the opposite sides of the adjacent second sub-pixel and third sub-pixel ...--; and 
In line 2 (twice) and line 3 (twice) of claim 8: “… an area ..." should be changed to --... the area ...--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub. No. US 2016/0343284 A1) in view of Kurahashi (U.S. Patent No. 4,491,863).

As to claim 1, Sun (Fig. 8) teaches a pixel arrangement structure (a pixel structure; Fig. 8), comprising 
a plurality of repeating units (a plurality of repeating units; a repeating unit (a sub-pixel B as a center sub-pixel and three surrounding sub-pixel G and three surrounding sub-pixel R); Fig. 8), wherein:  
each of the plurality of the repeating units (the plurality of repeating units) comprises a first sub-pixel (a sub-pixel B) being at a center point of a virtual hexagon (a virtual hexagon which has six vertices with center points of the three sub-pixels G and center points of the three sub-pixels R) and second sub-pixels (three sub-pixels G) and third sub-pixels (three sub-pixels R) being alternately arranged at vertices of the virtual hexagon (Fig. 8); 
virtual hexagons (virtual hexagons which have six vertices with center points of the three sub-pixels G and center points of the three sub-pixels R) of adjacent repeating units share one common side as well as two sub-pixels on the common side (one common side connecting the centers of the sub-pixel G and the sub-pixel R) (Fig. 8); 
the two sub-pixels (the sub-pixel G and the sub-pixel R) on the common side and the first sub-pixel (the sub-pixel B) at the center point form a light-emitting pixel (Fig. 8), and the two sub-pixels (the sub-pixel B and the sub-pixel R) on the common side and another first sub-pixel (another sub-pixel B) at a neighboring center point of a neighboring virtual hexagon (a neighboring virtual hexagon) form another light-emitting pixel (Fig. 8), the virtual hexagon and the neighboring virtual share the common side (the common side connecting the centers of the sub-pixel R and the sub-pixel G) (Fig. 8); 
an area of the first sub-pixel (the sub-pixel B) is larger than an area of the second sub-pixel (the sub-pixel G) and the area of the first sub-pixel (the sub-pixel B) is larger an area of the third sub-pixel (the sub-pixel R) (Fig. 8).
Sun does not expressly teach the pixel arrangement structure includes data lines and a plurality of the first sub-pixels, the plurality of first sub-pixels in rows are separated each other by two data lines.
Kurahashi (Figs. 1-3) teaches 
the pixel arrangement structure (the arrangement of light emitting elements for a display apparatus; Fig. 1) includes data lines (column selecting lines) and a plurality of the first sub-pixels (the light emitting elements of primary color B), the plurality of first sub-pixels in rows (the light emitting elements of primary color B in two adjacent rows) are separated each other by two data lines (two column selecting lines) (col. 1, lines 47-50; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used data lines as taught by Kurahashi into a pixel structure of Sun because color video signals of the data lines ae sampled and applied to the light emitting elements corresponding to their positions so that they emit light at brightness corresponding to respective signal amplitude.

As to claim 2, Sun teaches 
wherein in the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels R and center points of the three sub-pixels G), a minimum distance between the first sub-pixel (the sub-pixel B) and the second sub-pixel (the sub-pixel G) is equal to a minimum distance between the first sub-pixel (the sub-pixel B) and the third sub-pixel (the sub-pixel R) (Fig. 8).

As to claim 3, Sun teaches 
wherein in the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels G and center points of the three sub-pixels R), a minimum distance between every adjacent second sub-pixel (the sub-pixel G) and third sub-pixel (the sub-pixel R) is equal (Fig. 8).

As to claim 4, Sun teaches 
wherein in the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels R and center points of the three sub-pixels G), opposite sides of the first sub-pixel (the sub-pixel B) and the second sub-pixel (the sub-pixel G) are parallel to each other (Fig. 8).

As to claim 5, Sun teaches 
wherein in the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels R and center points of the three sub-pixels G), opposite sides of the first sub-pixel (the sub-pixel B) and the third sub-pixel (the sub-pixel R) are parallel to each other (Fig. 8).

As to claim 6, Sun teaches 
wherein in the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels G and center points of the three sub-pixels R), opposite sides of the adjacent second sub-pixel (the sub-pixel G) and third sub-pixel (the sub-pixel R) are parallel to each other (Fig. 8).

As to claim 7, Sun teaches 
wherein the virtual hexagon (the virtual hexagon which has six vertices with center points of the three sub-pixels G and center points of the three sub-pixels R) is a virtual regular hexagon (Fig. 8).
 
As to claim 8, Sun teaches 
wherein an area of the first sub-pixel (the sub-pixel B) is larger than an area of the second sub-pixel (the sub-pixel G) and an area of the first sub-pixel (the sub-pixel B) is larger an area of the third sub-pixel (the sub-pixel R) (Fig. 8).

As to claim 9, Sun teaches 
wherein the area of the second sub-pixel (the sub-pixel G) is equal to the area of the third sub-pixel (the sub-pixel R) (Fig. 8).

As to claim 11, Kurahashi teaches 
wherein the first sub-pixel is a red sub-pixel, the second sub-pixel is a green sub-pixel, and the third sub-pixel is a blue sub-pixel (since the arrangement of light emitting elements are symmetrical for three primary colors red (R), green (G) and blue (B), the first light emitting element can be a red color, the second light emitting element can be a green color and a third light emitting element can be a blue color) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a symmetric pixel arrangement as taught by Kurahashi into a pixel structure of Sun because the sampling pitch of the displayed image in the horizontal direction can be regarded as the shortest element distance of the same color in the horizontal direction.

As to claim 12, Sun teaches 
wherein the first sub-pixel (the sub-pixel B), the second sub-pixel (the sub-pixel G), and the third sub-pixel (the sub-pixel R) each have a shape of polygon (a shape of hexagon) (Fig. 8).

As to claim 13, Sun teaches 
wherein the first sub-pixel (the sub-pixel B), the second sub-pixel (the sub-pixel G), and the third sub-pixel (the sub-pixel R) each have a shape of hexagon (a shape of hexagon) (Fig. 8).

As to claim 14, Sun teaches 
wherein placement angles of the first sub-pixel (the sub-pixel B), the second sub-pixel (the sub-pixel G), and the third sub-pixel (the sub-pixel R) are the same (Fig. 8).

As to claim 15, Sun teaches 
wherein the first sub-pixel (the sub-pixel B), the second sub-pixel (the sub-pixel G), and the third sub-pixel (the sub-pixel R) each have a different shape (Fig. 8).

As to claim 16, Sun teaches 
a high-precision metal mask (an FMM (Fine Metal Mask); [0004], line 1-4) for fabricating [the pixel arrangement structure according to claim 1, comprising 
a plurality of opening regions (opening regions among the blue sub-pixel B, the green sub-pixel G and the red sub-pixel R) (Fig. 8), wherein 
the opening regions correspond to shapes and positions of one set of the first sub-pixels (the sub-pixel B), the second sub-pixels (the sub-pixel G) or the third sub-pixels (the sub-pixel R) (Fig. 8).

As to claim 17, Sun teaches a display apparatus (a display device; [0087], line 12; Fig. 8), comprising 
the pixel arrangement structure according to claim 1 (a rejection is applied as recited in claim 1 above). 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kurahashi as applied to claim 8 above, and further in view of Ko (U.S. Patent No. US 8,598,784 B2).

As to claim 10, Sun and Kurahashi teach the pixel arrangement structure according to claim 8. 
Sun and Kurahashi do not teach wherein the area of the third sub-pixel is larger than the area of the second sub-pixel.
Ko (Fig. 1) teaches 
wherein the area of the third sub-pixel (the third sub-pixel 3 (red)) is larger than the area of the second sub-pixel (the first sub-pixel 1 (green)) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used change of sizes and locations of pixels as taught by Ko into a pixel structure of Sun as modified by Kurahashi because change of sizes and locations of pixels provides the flexibility for the pixel structure.

Response to Arguments
7.		Applicants’ arguments with respect to claims 1-17 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Sun, Kurahashi, and Ko, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691